764 F.2d 1325
Sandra TURNER, Debra Scruggs, Jerrylean Baker, on behalf ofthemselves and all others similarly situated,Plaintiffs-Appellees,v.Jerold PROD, individually and in his official capacity asthe Executive Director of the Department of SocialServices of the State of California;  etal., Defendants-Appellants,DEPARTMENT OF SOCIAL SERVICES OF the STATE OF CALIFORNIA,Defendant and Third-Party Plaintiff-Appellant,v.Margaret HECKLER, Secretary of Health and Human Services,Third Party Defendant-Appellant.
Nos. 82-4552, 82-4566, 82-4567 and 82-4599.
United States Court of Appeals,Ninth Circuit.
July 2, 1985.

Mark N. Aaronson, Gwenda Jones Kelley, Baltimore, Md., for plaintiffs-appellees.
John J. Klee, Jr., San Francisco, Cal., for defendants-appellants.
Before SKOPIL and FERGUSON, Circuit Judges.

ORDER

1
In accordance with the mandate of the Supreme Court in Heckler v. Turner, --- U.S. ----, 105 S. Ct. 1138, 84 L. Ed. 2d 138 (1985), the judgment of the district court is


2
REVERSED.


3
The mandate shall issue forthwith.